957 So.2d 690 (2007)
Paula Elaine BENSIMON, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-1638.
District Court of Appeal of Florida, First District.
May 4, 2007.
Nancy Daniels, Public Defender, and Terry Carley, Assistant Public Defender, Tallahassee, for Petitioner.
*691 Bill McCollum, Attorney General, and Trisha Meggs Pate, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Paula Elaine Bensimon is hereby granted a belated appeal from judgment and sentence in Bay County case number 2004-CF-0780. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). The trial court is directed to appoint counsel for the petitioner in that proceeding if she qualifies for such an appointment.
PETITION GRANTED.
WOLF, DAVIS, and THOMAS, JJ., concur.